Citation Nr: 0801638	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO. 05-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there remains pending an appeal of a November 1982 
rating decision which denied an increased rating for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO). The Board denied the issue of whether there was an 
appeal from a June1983 rating decision, denying entitlement 
to an increased rating for PTSD. 

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court). In 
November 2006, the Secretary filed an Appellee's Motion for 
Partial Remand, requesting the Court to vacate and remand for 
readjudication the issue presently on appeal. In an Order 
dated in October 1997, the Court granted the Motion to 
Remand, and vacated and remanded the issue of whether there 
was an appeal pending from a June 1983 rating decision, 
denying entitlement to an increased rating for PTSD pursuant 
to 38 U.S.C.A. § 7252(a). 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran filed a claim received by VA for an increase 
for his anxiety reaction in February 1981. 

2. By rating decision of November 1982, the veteran's 10 
percent rating for anxiety reaction was confirmed and 
continued. 

3. In November 1982, a notice of disagreement (NOD) was 
received by VA. 

4. A statement of the case (SOC) was issued by VA in 
January 1983; the same month, the veteran filed a substantive 
appeal (VAF 1-9) with VA. 

5. By a June 1983 rating decision, a 10 percent rating was 
increased to 30 percent, effective August 1982, the date of 
the veteran's VA outpatient treatment records. 


CONCLUSION OF LAW

There remains pending an appeal of a November 1982 rating 
decision which denied an increased rating for PTSD. 
38 U.S.C.§ 4005 (b)(2); 38 C.F.R. § 19.125 (c) (1983). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim. The VCAA also 
requires VA to notify the claimant of any information, to 
include any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter. Under the circumstances 
presented in this case, it is not the factual evidence that 
is dispositive of the present appeal, but rather the 
application of the law and regulations to the undisputed 
facts. In such cases, the Court has held that VCAA is not 
applicable. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). Further, this claim is favorable to the veteran and 
no further discussion regarding what information is necessary 
is needed for the adjudication of this claim. 

The veteran contends that he has a pending appeal from a 
November 1982 rating decision, which confirmed and continued 
a 10 percent rating for anxiety reaction. He argues that the 
effective date of the claim should be reflected from the date 
of claim, as VA had no authority to cancel his claim, when 
his 10 percent rating was increased to 30 percent by a 
subsequent June 1983 rating decision. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the law is 
in favor of the veteran's claim and the appeal will be 
granted.

By rating decision of November 1970, service connection was 
granted for anxiety reaction and a 10 percent rating was 
awarded, effective April 1970. In February 1981, the veteran 
filed a claim for an increased rating. 

A November 1982 rating decision confirmed and continued the 
veteran's 10 percent rating for anxiety reaction. He was 
notified of the rating action the same month and provided 
Notice of Procedural and Appellate Rights. Later that month, 
VA received a NOD from the veteran that indicated, in 
pertinent part, that he disagreed with the confirmation and 
continuation of his 10 percent rating for anxiety reaction. 
He stated that his condition had worsened and that the 10 
percent rating was inadequate. 

VA issued a statement of the case (SOC) in January 1983. That 
same month, the veteran filed a substantive appeal (VA Form 
9). He asked for a personal hearing. In a February 1983, 
Report of Contact, it was noted that the veteran made a 
personal contact with the RO and cancelled his personal 
hearing. 

By rating decision of June 1983, the veteran's generalized 
anxiety disorder rating was increased from 10 percent to 30 
percent, effective August 1982, the date of his outpatient 
treatment records. He was notified of the rating decision in 
August 1983. The RO indicated that in view of the favorable 
action, the veteran's appeal was cancelled. The veteran was 
provided a Notice of Procedural and Appellate Rights.

The veteran asserts that he continues to have a pending claim 
from February 1981, as he claimed that his psychiatric 
disorder was more severe than his 10 percent rating 
reflected. Further, when his rating was increased to 30 
percent, he never indicated that he was satisfied with that 
level of rating. The RO found the increase in rating from 10 
percent to 30 percent a favorable grant on appeal and 
therefore cancelled the veteran's appeal. He was also 
provided with a Notice of Procedural and Appellate Rights. 

Although the veteran never specifically informed the RO that 
he was not satisfied with the 30 percent rating, he was not 
required to do so. The veteran filed a timely NOD and VA Form 
9 with regard to his increased rating claim. The provisions 
of 38 C.F.R. § 19.125(c) (1983) state that the agency of 
original jurisdiction may not withdraw a notice of 
disagreement or a substantive appeal after filing of either 
or both. Since the RO had no authority to withdraw the 
veteran's claim, the veteran did not specifically withdraw 
his claim, and there was not a full grant of the benefits on 
appeal, the veteran's claim that was filed in February 1981, 
requesting an increased rating for his anxiety reaction, is 
still pending. 

Since the veteran's appeal for an increased rating is still 
pending since the date of the increased rating claim of 
February 1981, the RO should now adjudicate the veteran's 
appeal from that point and determine the rating and effective 
date of the claim in that regard. 

Based on the foregoing, the veteran's February 1981 increased 
rating claim denied by November 1982 rating decision, for his 
service-connected anxiety reaction, is still in appellate 
status. 


ORDER

The veteran's claim that was filed in February 1981, 
requesting an increased rating for his anxiety reaction, and 
denied by November 1982 rating decision, is still pending, 
and the claim is granted to this extent and to this extent 
only. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


